1-8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claims dated 04/21/2021. Claims 1-8 are pending and are examined based on the merits herein. 
Application Priority
This application has been filed on 02/11/2021. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (Applicants cited IDS: JP 2017186334, see English translation) and Matryea LLC (Product Data sheet, Nov 29 2016) in view of  Nikkei Business Daily (Applicants cited IDS: Nikkei Business Daily, Mar 7 2017) and Jiang et al. (J of Alzheimer’s Disease, 2021, 531-541- published online Jan 19 2021, pre-published online Dec 14 2020). 
Hayashi teachings are to provide an oral composition that can improve memory difficulty (symptom of dementia), dementia symptoms and mild cognitive impairment (abstract, p 6, para 4). The oral composition comprises ferulic acid (component A) that can be in an amount of 0.001-45% by weight (p 3, para 3), curcuminoid (component B) that can be in an amount of 0.001-50% by weight (p 3, para 7), and a glycerol-phospholipid that can be in an amount of 0.0005-22.5% by weight (p 4, last para) (abstract). Examples of the glycerophospholipid used in the present invention include phosphatidylcholine, lysophosphatidylcholine (page 3, last para, lines 1-2). The fatty acid constituting the glycerophospholipid may be a saturated fatty acid or an unsaturated fatty acid (p 4, lines 3-4). The glycerophospholipid may be a purified product, a crude purified product, or an extract, and examples of the material include plant materials such as soybean (p 4. para 5, lines 1-4). The oral composition can contain other components, e.g. Vitamins, docosahexaenoic acid (p 5, para 2). The dose of the oral composition to an adult include 10 mg to 1 g per day (p 6, para 3). 

Matryea teach lyso-lecithin is lysophosphatidylcholine (LPC) (See first para, name and common name). Matreya teach the product is a high purity lyso-phosphatidylcholine containing a natural mixture of fatty acids acylated to syn-1 position and a hydroxyl group on the sn-2 position and teaches its structure as follows. 

    PNG
    media_image1.png
    292
    1076
    media_image1.png
    Greyscale

Hayashi or Matryea is not explicit in teaching the limitations in regards to brain wave analysis.
	Nikkei teach that Nihon Kohden has developed a brain wave analysis system NATESAS to assist in the diagnosis of brain diseases e.g. dementia. The average data of healthy subjects and patients with brain diseases are represented by colors and numerical valise and how close they are to the examined patients is displayed (pa 1, para 1-2, 6). Further taught is that  the degree to which the brain waves of the inspected patient are close to those of Alzheimer’s dementia patients and healthy subjects is indicated by minus 1.0 to 1.0. The closer it is to minus 1.9, the closer it is to a healthy person and the closer it is to 1.0, the closer it is to a patient with Alzheimer’s dementia (p 2, para 1). 
	Jiang is explicit in teaching using brainwaves or brain signals using  electroencephalogram (EEG) to measure memory performance and the measures to compare the electrophysiological brain signals during working memory to distinguish patients with mild cognitive impairment (MCI) from age matched cognitively intact older individuals (see Background, Methods and results, p 1).
	From Nikkei and Jiang a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to identify the subject with MCI using brain wave analysis system or EEG and from Hayashi to administer a composition comprising a compound of formula I with an auxiliary component (e.g. DHA or EPA or vitamins) in the treatment of MCI. It is noted that Hayashi teach lysophosphatidylcholine (LPC) in the composition (which is lyso-lecithin as evidenced by Matryea). One skilled in the art would have found it obvious to use the auxiliary agent in the composition of LPC in the method of Hayashi with a reasonable expectation of success and provide therapeutic benefits. A person of ordinary skill in the art would have been motivated to use a compound of formula I along with an auxiliary component is to treat cognitive impairment and provide therapy in subjects. As to the amount of 8-60 mg/kg, Hayashi teach dosage amount of the oral composition to an adult include 10 mg to 1 g per day. A person of ordinary skill in the art would have found it obvious to formulate a composition comprising 1g of LPC for administration. This amount falls within the claimed range (1000 mg administered to average adult weighing 70 kg is equivalent to about 14 mg/kg). In regards to the limitation of bringing brain waves of the subject close to brain waves of a healthy subject, it is noted that administration of the same agents, the compound of formula 1 and an auxiliary component in the same amount as claimed the limitations it will be substantially the same values. Thus claims 1, 8 would have been obvious over the combined prior art teachings. Claims 2-4 would have been obvious from Hayashi because the reference teaches lysophosphatidylcholine which is lysolecithin (as evidenced by Matryea). As to claim 5, Hayashi teach the glycerophospholipids can be extracted from soybean material. Hence it would have been obvious to a person of ordinary skill in the art to obtain lysolecithin from soy source. Claim 6 limitations are addressed by the combined teachings of Hayashi and Nikkei. As to claim 7, Hayashi teach the auxiliary components from 0.001-50% by weight and glycerophospholipid (for e.g. LPC) from 0.0005-22.5%. It is obvious from such teachings to arrive at the claimed, 1 to 16 parts of auxiliary component to per part of the compound of formula I and it is within the skill of an artisan. 

Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (US 2022/0177806) and Matryea LLC (Product Data sheet, Nov 29 2016) and in view of Nikkei Business Daily (Applicants cited IDS: Nikkei Business Daily, Mar 7 2017) and Jiang et al. (J of Alzheimer’s Disease, 2021, 531-541- published online Jan 19 2021, prepublished online Dec 14 2020). 
Oroskar disclose a composition comprising lysophosphatidylcholine for use in various pharmaceutical and nutraceutical applications, e.g. for treating neurological disease (Abstract). Oroskar disclose dietary supplements that comprise lysophosphatidylcholine, excipients and other auxiliary components, e.g. DHA ([0077-79]). The reference provides a method of use of the lysophosphatidylcholine composition for treating Alzheimer’s disease or dementia comprising administering an effective amount of a purified composition, a dietary supplement, or a pharmaceutical composition [0080], claim 20. The dietary supplement or the pharmaceutical composition can comprise from about 1 mg-10 g of lysophosphatidylcholine (e.g., sn-1 or sn-2 LPC-DHA). 
Oroskar teach that epidemiologic and experimental studies show that DHA, in particular, is beneficial for protection against age related cognitive decline and related dementia such as Alzheimer's disease, as the brain uniquely contains high concentration of DHA. While current dietary supplements (e.g., fish oil, krill oil, etc.) increase DHA in certain bodily tissues, they do not appreciably increase DHA in the brain [0029]. The lysophosphatidylcholine (e.g., sn-1 or sn-2 LPC-DHA and/or sn-1 or sn-2 LPC-EPA) obtained from one of the techniques described herein results in a composition containing the lysophosphatidylcholine and at least one impurity, e.g. any one of phospholipids, free fatty acids, triacylglycerols (TAGs), diacylglycerols (DAGs), monoacylglycerols (MAGs), glycerol, sterols, tocopherols, vitamin A, flavonoids, minerals, or mixtures thereof [0039]. The lysophosphatidylcholine can be obtained from natural sources such as fish oil, krill oil, egg, soybean [0033]. The reference teaches the following compounds in page 3 lysophosphatidylcholine compound, sn1-LPC-DHA which is a compound of formula I (see below).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	 Matryea teach lyso-lecithin is lysophosphatidylcholine (See first para, name and common name). 
Oroskar is not explicit in teaching the limitations in regards to brain wave analysis.
	Nikkei teach that Nihon Kohden has developed a brain wave analysis system NATESAS to assist in the diagnosis of brain diseases e.g. dementia. The average data of healthy subjects and patients with brain diseases are represented by colors and numerical valise and how close they are to the examined patients is displayed (pa 1, para 1-2, 6). Further taught is that  the degree to which the brain waves of the inspected patient are close to those of Alzheimer’s dementia patients and healthy subjects is indicated by minus 1.0 to 1.0. The closer it is to minus 1.9, the closer it is to a healthy person and the closer it is to 1.0, the closer it is to a patient with Alzheimer’s dementia (p 2, para 1). 
	Jiang is explicit in teaching using brainwaves or brain signals using  electroencephalogram (EEG) to measure memory performance and the measures to compare the electrophysiological brain signals during working memory to distinguish patients with mild cognitive impairment (MCI) from age matched cognitively intact older individuals (see Background, Methods and results, p 1).
	From Nikkei and Jiang a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to identify the subject with MCI using brain wave analysis system or EEG and from Oroskar to administer a composition comprising a compound of formula I with an auxiliary component (e.g. DHA or EPA or vitamins) in the treatment of MCI. It is noted that Oroskar’s lysophosphatidylcholine compound, sn-1-LPC-DHA is a compound of formula of claim 1. As to the auxiliary component, Oroskar teach some impurities in lysophosphatidylcholine composition, e.g. DHA, vitamins etc. Further the reference teaches the effects of DHA and/EPA for protection against cognitive decline. One skilled in the art would have found it obvious to use the auxiliary agent in the composition to LPC in the method of Oroskar with a reasonable expectation of success. Hence one skilled in the art would have found it obvious to use the auxiliary agent in the composition to LPC in a method to treat cognitive impairment in dementia patients. A person of ordinary skill in the art would have been motivated to use a compound of formula I along with an auxiliary component is to treat cognitive impairment and provide therapeutic benefits in subjects. As to the amount of 8-60 mg/kg, Oroskar teach the composition can contain 1 mg-10 g. A person of ordinary skill in the art would have found it obvious to formulate a composition comprising 1g of LPC for administration. This amount falls within the claimed range (1000 mg administered to average adult weighing 70 kg is equivalent to about 14 mg/kg). In regards to the limitation of bringing brain waves of the subject close to brain waves of a healthy subject, it is noted that administration of the same agents, the compound of formula 1 and an auxiliary component in the same amount as claimed would result in substantially the same values. Thus claims 1, 8 would have been obvious over the combined prior art teachings. Claims 2-3 would have been obvious from Oroskar because the compound taught is where R1 is H, R2 is -COR3 and A is -CH2-CH2-N+(CH3)3. Claim 6 limitations are addressed by the combined teachings of Oroskar and Nikkei. As to claim 7, it is within the skill of an artisan to routinely adjust the amounts of an agent, as auxiliary component DHA’s use is also well known for cognition decline. 

Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: JP 2019006699 A teach a composition with α-glycerophosphocholine (10-1200 mg) and an auxiliary component for treating mild cognitive impairment in subjects Effects of K. lysolecithin on blood levels of monamines in mice is taught by Itokwa (J Traditional Chinese Medicine, 2007, p 212-219). Oka teach administration of k-lysolecithin and its effects in subjects with dementia (Abstract, Psychosomatic Medicine, Isshinkai, Applicants cited IDS). 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        1-8